
	

113 HR 484 IH: Real Unemployment Calculation Act
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 484
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Hunter (for
			 himself, Mr. Hultgren,
			 Mr. Mulvaney,
			 Mrs. Bachmann,
			 Mr. Grimm,
			 Mr. Radel,
			 Mr. Michaud,
			 Mr. Nunnelee,
			 Mr. Pitts,
			 Mr. Palazzo,
			 Mr. Kinzinger of Illinois,
			 Mrs. Blackburn,
			 Mr. Stutzman,
			 Mr. Broun of Georgia, and
			 Mr. Long) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To recognize a primary measure of national unemployment
		  for purposes of the Federal Government.
	
	
		1.Short titleThis Act may be cited as the
			 Real Unemployment Calculation
			 Act.
		2.Primary measure
			 of unemploymentThe measure of
			 unemployment issued by the Bureau of Labor Statistics known as U5 shall be
			 treated by the Bureau as the official unemployment rate and shall be considered
			 by the Federal Government as the primary measure of unemployment in the United
			 States.
		
